Citation Nr: 1028658	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  10-08 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  

The Veteran served on active duty from May 1951 to May 1971. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from an August 2009 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  


FINDINGS OF FACT

1.  The Veteran died on May [redacted], 2009, as a result of acute renal 
failure, sepsis.  myasthenia gravis and anemia. 

2.  At the time of his death, the Veteran had the following 
service-connected disabilities: tension headaches, bilateral 
hearing loss, residuals of a radical prostatectomy, tinnitus, 
chronic low back pain, and erectile dysfunction.  

3.  The Veteran's renal disease, sepsis, myasthenia gravis and 
anemia developed many years following his discharge from active 
service and were not etiologically related to his active service 
or service-connected disability.  




CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to the cause of the Veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.310, 3.312 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Although the regulation previously required VA to request that 
the claimant provide any evidence in the claimant's possession 
that pertains to the claim, the regulation has been amended to 
eliminate that requirement for claims pending before VA on or 
after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  The Court further held that VA 
failed to demonstrate that "lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that 
'[i]n making the determinations under [section 7261(a)], the 
Court shall...take due account of the rule of prejudicial 
error')."

The timing requirement enunciated in Pelegrini applies equally to 
effective-date element of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for service connection for the cause of 
the veteran's death, the notice must be tailored to the claim.  
The notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of his 
or her death; (2) an explanation of the evidence and information 
required to substantiate the claim based on a previously service-
connected condition; and (3) an explanation of the evidence and 
information required to substantiate the claim based on a 
condition not yet service connected.  Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).  

In July 2007, the RO provided notice that did not meet these 
requirements.  The notice provided the criteria for entitlement 
to service connection for the cause of a veteran's death.  The 
notice provided a statement of the disabilities for which the 
Veteran was service connected at the time of his death and the 
criteria for establishing direct service-connection for a 
disability not yet service-connected.  The notice did not provide 
the criteria to establish service connection for a disability on 
a secondary basis.  In order to determine whether to proceed with 
the adjudication, the Board will examine whether the errors were 
prejudicial to the appellant and affected the essential fairness 
of the adjudication. 

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication.  In a November 
2009 notice of disagreement and in a February 2010 substantive 
appeal, the appellant contended that a contributing cause of 
death was secondary to a service-connected disability and 
submitted a supporting letter from the Veteran's private 
attending physician.  Therefore, the Board concludes that the 
appellant had actual knowledge that a disorder could be service-
connected on a secondary basis if the disorder was shown to be 
related to an already service-connected disability.  Accordingly, 
the notice error did not affect the essential fairness of the 
adjudication.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any evidence 
that could not be obtained.  VA has also obtained a medical 
opinion.  Thus, the Board finds that VA has satisfied duty to 
assist provisions of the law.

Legal Criteria

Service connection for the cause of a Veteran's death is 
warranted if a service-connected disability either caused or 
contributed substantially or materially to the cause of death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability is one which was incurred in or 
aggravated by active service; one which may be presumed to have 
been incurred or aggravated during such service; or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

Where a veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests primary anemia, 
cardiovascular-renal disease, nephritis, or myasthenia gravis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed to 
have been incurred or aggravated in service, even though there is 
no evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The death of a Veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  The issue involved will be determined by exercise of 
sound judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the Veteran.  38 C.F.R. § 3.312(a).

A service-connected disability will be considered as the 
principal, or primary, cause of death when such disability, 
singly or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).

A contributory cause of death inherently is one not related to 
the principal cause of death.  In determining whether service-
connected disability contributed to death, it must be shown that 
it contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see 
also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim. Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Analysis

The Veteran died on May [redacted], 2009.  The cause of death listed on 
the death certificate was acute renal failure due to sepsis.  
Contributing causes of death were myasthenia gravis and anemia. 

At the time of his death, the Veteran had the following service-
connected disabilities:  tension headaches, bilateral hearing 
loss, residuals of a radical prostatectomy, tinnitus, chronic low 
back pain, and erectile dysfunction.   

The record reflects and the appellant does not dispute that none 
of the certified causes of death was present in service or until 
many years thereafter.  The appellant contends that service 
connection is warranted for the cause of the Veteran's death 
because his anemia was etiologically related to his history of 
prostate cancer.  

In January 1998, the Veteran's private physician noted an 
elevated prostate specific antigen measurement and a prostatic 
nodule.  A biopsy was positive for adenocarcinoma, and the 
Veteran underwent a bilateral pelvic lymph node dissection and 
radical retropubic prostatectomy in April 1998.  The Veteran 
received blood transfusions during the surgery.  Records of 
follow-up care by his private physician through June 2002 show 
residuals of urinary incontinence and erectile dysfunction but no 
signs or symptoms of anemia or blood loss.  

In May 2001, a VA outpatient clinician noted the Veteran's report 
of service in the Republic of Vietnam and a request for an Agent 
Orange Registry examination.  In August 2001, a clinician noted 
that the Veteran received a report of the Registry examination in 
July 2001.  The report is not in the claims file, but a physician 
noted that the Agent Orange examiners diagnosed "anemia (hgb 
11.9) with microcytic indices suggesting iron deficiency, prior 
bleeding ulcer, hx of colon polyps, but none on repeat 
colonoscopy 1999, hax (sic) prostatectomy 1998 ca prostate."  
The physician diagnosed anemia, iron deficiency type, and noted 
that the disorder was probably from peptic ulcer disease.   

VA outpatient treatment records from December 2003 to August 2007 
show intermittent oral medication for iron deficiency.  In 
December 2005, a VA physician evaluated the residuals of the 
prostatectomy.  The physician noted symptoms of urinary 
incontinence, erectile dysfunction, and a positive occult blood 
stool test.  However, the physician did not discuss anemia as a 
residual and noted no indications of recurrence of prostate 
cancer.  In August 2007, a VA primary care physician noted the 
ongoing treatment for anemia and recommended an endoscopy in 
addition to a scheduled colonoscopy.  

Outpatient treatment records from a private physician from June 
2007 to April 2009 show that the Veteran received regular B-12 
injections for anemia.  In June 2007, the physician noted a 
positive occult blood stool test.  The physician noted a history 
of diverticulitis that was the likely source of anemia.  

The claims files contain the record of the Veteran's inpatient 
care for three days immediately prior to his death in May 2009.  
On admission, the attending physician noted the Veteran's chronic 
anemia and that it was possibly related to gastrointestinal blood 
loss in combination with renal insufficiency or poor iron 
absorption.  However, there was no observable bleeding at the 
time.  The physician planned for a colonoscopy and 
esphagogastroduodenoscopy but later delayed the procedures.  In a 
subsequent note, the attending physician concluded that in the 
absence of bleeding, the anemia was most likely due to renal 
insufficiency.  The renal insufficiency progressed to sepsis, and 
the Veteran died in the intensive care unit.  The attending 
physician signed the death certificate and indicated the cause of 
death was acute renal failure with sepsis.  He listed 
contributory causes as myathesnia gravis and anemia.  He did not 
mention any service-connected disability as primary or 
contributory causes of death. 

In correspondence dated in November 2009, the attending physician 
noted that the cause of death was more likely than not related to 
the Veteran's, "past medical history including chronic anemia 
which was related to his history of prostate cancer."  The 
attending physician provided no rationale for this conclusion. 

In December 2009, a VA physician noted a review of the claims 
file, including the November 2009 correspondence from the 
attending physician.  However, at the time of his review, the 
attending physician's inpatient clinical notes in May 2009 were 
not of record.  The physician noted that following the 1998 
prostatectomy, the Veteran remained cancer free and that there 
was no evidence to show a relationship between the residuals of 
prostatectomy and anemia.  Moreover, the physician noted that 
patients do not die from anemia unless there is acute blood loss, 
not indicated in this case.  The physician concluded that anemia 
played a small role in the Veteran's death.  

Following its review of the evidence, the Board must conclude 
that the preponderance of the evidence is against the claim.  
With the exception of the November 2009 correspondence from the 
Veteran's attending physician, none of the competent evidence 
links the Veteran's anemia to his active service or service-
connected disability.  Instead, the treatment records suggest 
other etiologies for the Veteran's anemia.  

While the Veteran's attending physician has opined that the 
Veteran's anemia was related to his history of prostate cancer, 
there is no "treating physician" rule that would give a 
preference to the opinions of the physician who manages and 
treats a patient's disease over an opinion from a VA physician 
who reviews all the medical evidence of record because all of 
these health professionals are competent to make medical 
judgments.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001) 
(VA need not adopt a "treating physician rule").  

The Board has found the opinion of the Veteran's attending 
physician to be of limited probative value because he has 
provided no rationale for the opinion.  On the other hand, the 
December 2009 VA medical opinion against the claim was provided 
following a review of the Veteran's pertinent history and is 
properly supported.  Therefore, the Board has determined that it 
is more probative than the opinion of the Veteran's attending 
physician.

While the Board is sympathetic to the appellant's claim and has 
carefully considered her contentions, as a lay person, she is not 
competent to answer the medical question presented in this 
appeal.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

As the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  


ORDER

Service connection for the cause of the Veteran's death is 
denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


